—In an action to recover damages for breach of contract, the defendant third-party plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered September 11, 2000, which denied his motion to resettle a prior order of the same court, dated May 10, 1996.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order denying resettlement of the substantive or decretal portions of a prior order (see, Matter of Sherman N., 267 AD2d 312). Bracken, P. J., Ritter, Goldstein and Feuerstein, JJ., concur.